Citation Nr: 0521469	
Decision Date: 08/09/05    Archive Date: 08/19/05

DOCKET NO.  03-01 539	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total disability rating for compensation 
purposes based on individual unemployability due to service-
connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel


INTRODUCTION

The veteran served on active duty from January 1969 to August 
1970.  The veteran's separation documents reflect that he was 
awarded the Combat Medical Badge.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in September 2002 by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Jackson, Mississippi.

In May 2003, the veteran testified before the undersigned 
Veterans Law Judge by video teleconference, who was 
designated by the Chairman of the Board to conduct the 
hearing, and who has participated in the final determination 
in this claim.  38 U.S.C.A. § 7102(b) (West 2002).  A copy of 
the hearing transcript issued following the hearing is of 
record.

This case was before the Board in February 2004, when it was 
remanded for further development.  That development having 
been completed, the case is now again before the Board.

In an April 2004 VA examination report, the examiner found 
that the veteran's cervical and lumbar spine disabilities may 
have been, at least in part, the result of his service-
connected diabetes mellitus.  Furthermore, the physician 
found an even more entrenched relationship between the 
nonservice connected back and service connected neurological 
disabilities.  

Thus, a claim for service connection for cervical and lumbar 
spine disabilities is inferred and referred to the RO for 
appropriate action, including consideration under Allen v. 
Brown, 7 Vet. App. 439, 448 (1995).




FINDINGS OF FACT

1.  The VA has properly developed and obtained all relevant 
evidence needed for an equitable disposition of, and 
adequately notified the veteran of the evidence necessary to 
substantiate, the TDIU claim addressed in this decision.

2.  Service connection is currently in effect for diabetic 
peripheral neuropathy of the right and left hands, evaluated 
as 20 percent disabling, each, from March 15, 2001, and as 50 
percent and 40 percent disabling, respectively, from June 1, 
2004; diabetic neuropathy, right and left lower extremities, 
evaluated as 20 percent disabling, each, from March 15, 2001, 
and as 40 percent disabling, each, from June 1, 2004; and 
diabetes mellitus, evaluated as 20 percent disabling from 
March 15, 2001.  The total combined rating is currently 100 
percent, from June 1, 2004 (including a bilateral factor of 
8.9 percent for Diagnostic Codes 8514 and 8520) and was 70 
percent from March 15, 2001 (including a bilateral factor of 
5.9 percent for Diagnostic Codes 8514 and 8520).

3.  The veteran's report of discharge shows that he was in 
the military from January 1969 to August 1970, when he was 
honorably discharged.  He attained the rank of Specialist 5, 
or E5, his military occupational specialty (MOS) was 
identified as 91B20, or medic, and he received training as a 
medical corpsman.  He was awarded the Combat Medical Badge.

4.  Documents obtained from the Mississippi Public Employees' 
Retirement System include a report of December 1998 Medical 
Board Review showing that the veteran was found eligible for 
medical retirement due to diagnoses of lumbar strain, 
chronic, severe, and axonal polyneuropathy with severe pain.  
He was retired as a regular employee, Fire Lieutenant, 
effective in September 1998 with 21-1/2 years of service.

5.  The records show that the veteran reported completing 
four years of high school and three years of college.  
Following active service, he worked as a fireman prior to 
being found disabled in December 1998.  He last worked in 
August 1997.

6.  The veteran has no other specialized training or 
education.

7.  The veteran's service connected neurological disability 
renders him unable to secure or follow a substantially 
gainful occupation.


CONCLUSION OF LAW

The criteria for TDIU are met.  38 U.S.C.A. §§ 1155, 5107 
(West 2000); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the President signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5017 (West 2002).  This law 
redefined the obligations of VA with respect to the duty to 
assist, and imposed on VA certain notification requirements.  
The final regulations implementing the VCAA were published on 
August 29, 2001, and they apply to most claims for benefits 
received by VA on or after November 9, 2000, as well as any 
claim not decided as of that date.  38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.236(a).

The Board finds it may grant the veteran's claim for TDIU, 
based on the record now before it.  Because the Board is 
granting the benefit sought on appeal, no additional evidence 
is required to make a determination as to the issue, and, 
hence, any failure to comply with VCAA requirements as to 
this issue would not be prejudicial to the veteran.  See 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a); Pelegrini 
v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 
16 Vet. App. 183 (2002); and Bernard v. Brown, 4 Vet. App. 
384 (1993).  As such, the Board finds it is not necessary to 
further analyze the adequacy of VCAA compliance in the 
present case.

In the present case, the Board notes that the veteran was 
awarded a schedular 100 percent evaluation in a March 2005 
rating decision.  However, this 100 percent evaluation was 
made effective from June 1, 2004.  The veteran filed his 
claim for entitlement to TDIU in March 2001.  Hence, as the 
veteran has not withdrawn his claim for TDIU prior to June 1, 
2004, the issue concerning entitlement to TDIU prior to the 
grant for a schedular 100 percent evaluation effective June 
1, 2004 is still pending.  See AB v. Brown, 6 Vet. App. 35 
(1993).

VA regulations provide a total rating for compensation 
purposes based on unemployability when the evidence shows 
that the appellant is precluded, by reason of his service-
connected disabilities, from obtaining and maintaining any 
form of gainful employment consistent with his education and 
occupational experience.  38 C.F.R. §§ 3.340, 3.341, 4.16 
(2004).

Under the applicable regulations, benefits based on 
individual unemployability are granted only when it is 
established that the service-connected disabilities are so 
severe, standing alone, as to prevent the retaining of 
gainful employment.  Under 38 C.F.R. § 4.16, if there is only 
one such disability, it must be rated at least 60 percent 
disabling.  If there are two or more such disabilities, there 
shall be at least one disability ratable at 40 percent or 
more, and sufficient additional disability to bring the 
combined rating to 70 percent or more.  For the purpose of 
calculating such percentage thresholds, disabilities of both 
lower extremities, disabilities resulting from common 
etiology or a single accident, or multiple injuries incurred 
in action shall be deemed one disability.  

A veteran may be considered as unemployable upon termination 
of employment which was provided on account of disability, or 
in which special consideration was given on account of the 
disability, when it is satisfactorily shown that he or she is 
unable to secure further employment.  Where disabilities are 
shown to be static in nature, a showing of continuous 
unemployability from the date of incurrence, or the date the 
condition reached the stabilized level, is a general 
requirement in order to establish the fact that present 
unemployability is the result of the disability.  However, 
consideration is to be given to the circumstances of 
employment in individual claims and, if the employment was 
occasional, intermittent, try-out, or unsuccessful, or 
eventually terminated on account of the disability, present 
unemployability may be attributed to the static disability.  
38 C.F.R. § 4.18 (2004).

In Hatlestad, v. Derwinski, 1 Vet. App. 164 (1991), the 
United States Court of Appeals for Veterans Claims (Court) 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated there was a need to discuss whether the 
standard delineated in the controlling regulations was an 
"objective" one based on the average industrial impairment 
or a "subjective" one based upon the veteran's actual 
industrial impairment.  The Board is bound in its decisions 
by the regulations, the Secretary's instructions, and the 
precedent opinion of the chief legal officer of VA.  
38 U.S.C.A. § 7104(c) (West 2002).  In a pertinent precedent 
decision, the VA General Counsel concluded that the 
controlling VA regulations generally provide that veterans 
who, in light of their individual circumstances, but without 
regard to age, are unable to secure and follow a 
substantially gainful occupation as the result of service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It was also determined that 
"unemployability" is synonymous with inability to secure 
and follow a substantially gainful occupation.  VAOPGCPREC 
75-91 (O.G.C. Prec. 75-91); 57 Fed. Reg. 2317 (1992).

The Court has held that a veteran's advancing age and non-
service connected disabilities may not be considered in the 
determination of whether a veteran is entitled to a total 
disability rating based upon individual unemployability.  For 
a veteran to prevail on a claim based on unemployability, it 
is necessary that the record reflect some factor which places 
the claimant in a different position than other veterans with 
the same disability rating.  The sole fact that a claimant is 
unemployed or has difficulty obtaining employment is not 
enough.  A high rating in itself is recognition that the 
impairment makes it difficult to obtain and keep employment.  
The question is whether the veteran is capable of performing 
the physical and mental acts required by employment, not 
whether the veteran can find employment.  See Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993).

In discussing the unemployability criteria, the Court, in 
Moore v. Derwinski, 1 Vet. App. 83 (1991), indicated in 
essence, that the unemployability question, that is, the 
ability or inability to engage in substantial, gainful 
activity, had to be looked at in a practical manner, and that 
the thrust was whether a particular job was realistically 
within the capabilities, both physical and mental, of the 
appellant.

In the present case, the evidence of record indicates that 
the veteran was in the military from January 1969 to August 
1970, when he was honorably discharged.  He attained the rank 
of Specialist 5, or E5, and his MOS was identified as 91B20, 
or medic.  He received training as a medical corpsman.  His 
separation documents further reflect that he was awarded the 
Combat Medical Badge.

Documents obtained from the Mississippi Public Employees' 
Retirement System include a December 1998 report of Medical 
Board Review showing that the veteran was found eligible for 
medical retirement due to diagnoses of lumbar strain, 
chronic, severe, and axonal polyneuropathy with severe pain.  
He was retired as a regular employee, Fire Lieutenant, 
effective in September 1998 with 21-1/2 years of service.

The records further show that the veteran reported completing 
four years of high school and three years of college.  
Following active service, he worked as a fireman prior to 
being found disabled in December 1998.  He last worked in 
August 1997.  The record does not establish that the veteran 
has any other specialized training or education.

Service connection is currently in effect for diabetic 
peripheral neuropathy of the right and left hands, evaluated 
as 20 percent disabling, each, from March 15, 2001, and as 50 
percent and 40 percent disabling, respectively, from June 1, 
2004; diabetic neuropathy, right and left lower extremities, 
evaluated as 20 percent disabling, each, from March 15, 2001, 
and as 40 percent disabling, each, from June 1, 2004; and 
diabetes mellitus, evaluated as 20 percent disabling from 
March 15, 2001.  The total combined rating is currently 100 
percent, from June 1, 2004 (including a bilateral factor of 
8.9 percent for Diagnostic Codes 8514 and 8520) and was 70 
percent from March 15, 2001 (including a bilateral factor of 
5.9 percent for Diagnostic Codes 8514 and 8520).  

The Board has reviewed the entire record and finds that his 
service-connected disabilities render him unable to secure or 
follow a substantially gainful occupation.  

Of significance in arriving at this finding are observations 
by his private treating physicians, John C. Neill, M.D. and 
David Collipp, M.D., dated, respectively, in February 1998 
and from April to July 1998, and an opinion by Ethel S. Rose, 
M.D. VA Neurology Staff Physician, dated in October 1998.

In February 1998, Dr. Neill evaluated the veteran's 
continuing left hip pain.  The physician noted that he first 
saw the veteran in October 1997, at which time he reported 
onset of pain in the right lower extremity involving the hip, 
posterior thigh and anterolateral leg, with pain across the 
lower abdomen and into his testicles, described to be at 
times a stinging or burning discomfort.  His medical history 
at that time included having insulin dependent diabetes 
mellitus.  The physician reported that the veteran underwent 
removal of a right L5-S1 disc herniation and postoperatively 
did well with relief of the right lower extremity pain.  
However, he continued to complain of pain in the left hip 
region, first manifested in November 1997.  Dr. Neill could 
find no cause for this symptomatology.

On reviewing [the veteran's] MRI scans, 
nothing in the upper lumbar or lower 
thoracic region has been identified which 
might account for this pain.  It is 
currently described as a burning pain 
over the left buttock that spreads out 
onto the lateral hip and into the left 
inguinal region.  No particular activity 
seems to aggravate this pain.

His workup has also included electrical 
studies by [another physician] which show 
a definite polyneuropathy, but [the 
physician] did not feel this was a 
radicular pain.

***

His exam is unrevealing.  There is no 
pain on manipulation of his hip.

I remain puzzled concerning this 
patient's pain.  I do not think that it 
is from lumbar disc disease ... He has no 
known surgical problem.  It's not 
possible to isolate this to a specific 
nerve or root on the basis of his 
history.  He has not responded to 
Neurontin.

In statements made from April to July 1998, Dr. Collipp 
observed the following:

April 1998

This patient is a 51 year old ... male 
firefighter who, around August of 1997, 
began having difficulty with his normal 
participation in activities.  He was 
unable to work as of about October of 
1997.  He was found to have a disc 
protrusion at ?L4/L5 or ?L5/S1, or both.  
The exact details of the surgical and 
nonsurgical management and workup are 
unavailable at this time.  It is, 
however, clear that [the surgeon] 
performed an excellent surgery on this 
gentleman's back, probably at the L4/L5 
level, and he enjoyed some recovery from 
the burning paresthetic pain that he was 
having down his bilateral lower limbs.  
Moreover, he has had several injections 
by [another physician] with excellent 
effect.  He states that his pain is about 
1/10th of what it was ... This excellent 
recovery, however, has been mildly 
overshadowed by increasing weakness, 
continued weight loss, and unfortunately, 
incomplete resolution of all of his 
problems.  

The physician then recorded an impression of lumbar strain, 
rule out radiculitis.

June 1998

Overall he is doing well but again not to 
the level of being able to rescue people 
out of buildings.  He could work at 
sedentary light and even medium light, 
probably even out to medium duty at this 
point.  But I would not put him in that 
kind of a situation where he potentially 
could become hurt or killed.

July 1998 

[The veteran] presents today with his 
[spouse].  They describe numbness in the 
bilateral lower limbs, numbness and 
dysesthesia around the abdominal region, 
sufficient numbness in his right upper 
limb in the C8 distribution such that he 
was able to burn himself without 
recognizing that he had caused himself 
damaged, for three days.  He does in fact 
have a quarter sized burn lesion on his 
right upper limb in the C8 area just 
proximal to his ulnar styloid.  His wife 
goes on to say that he is having 
difficulty getting on disability because 
nobody can give him a diagnosis of what 
is wrong with him.  I explained that with 
this list of complaints, I also don't 
know what is wrong and that I would 
recommend trying to work this up with a 
neurologist.  Specifically, we have been 
working on a lumbar strain and SI joint 
problem.  I explained to them that this 
has been our focus and that as a matter 
of fact we showed good improvement with 
this.  It was he who stated to me that he 
did not believe that he could be back at 
work, and I am not in disagreement with 
this.  Specifically, he can't be back at 
work where he is possibly going to be 
needing to carry bodies out of burning 
buildings.  On the other hand, if there 
is some other work that he can do, even 
within the fire department, I would 
recommend he return to that.

In October 1998, Dr. Rose observed the veteran to manifest 
severe painful polyneuropathy, with onset in October 1997.  

The etiology is unclear.  He does have 
diabetes mellitus type II but the 
severity by EMG criteria seem out of 
proportion to the duration of the 
diagnosis of DM and the ease of control.  

Dr. Rose recorded an impression of severe axonal 
polyneuropathy with severe neuropathic pain.  Prognosis for 
recovery was assessed as poor, and prognosis for recovery of 
motor weakness or lessening of pain was also assessed as 
poor.  

In November 2001, he underwent VA examination for joints, at 
which time he was diagnosed with diabetic peripheral 
neuropathy, as well as status post cervical spine fusion, 
status post lumbosacral spine surgery, and degenerative joint 
disease of the cervical and lumbosacral spine with secondary 
chronic neck and lower back pain.  Hence, the issue at that 
time was whether the symptoms causing his unemployability 
could be attributed to his service-connected diabetes 
mellitus and diabetic neuropathy, rather than nonservice 
connected back disability.  

In May and June 2002, the veteran again underwent VA 
examination.  The May 2002 VA examination report for diabetes 
mellitus found that the veteran's diabetes was controlled.  
The examiner opined that the veteran

does not have any regulation of his 
activities or restrictions on his 
occupational or recreational activities 
due to his diabetes.  Any restriction in 
his activities is due to his back 
problems.

Yet, the June 2002 VA examination report for neurological 
disorders reflects and assessment of moderate to severe 
distal symmetric polyneuropathy consistent with diabetes, 
mild weakness in the hands, impaired gait due to weakness and 
sensory loss, and marked loss of sensation in the lower 
extremities with mild loss of sensation in the upper 
extremities.

Neither examiner report shows that the veteran's claims file 
was reviewed in conjunction with the examination.  More 
importantly, the May 2002 examination for diabetes mellitus 
was conducted prior to, and without reference to, the June 
2002 examination for neurological deficits.

On the occasion of a hearing on appeal in May 2003, the 
veteran testified that there was some difficulty in 
diagnosing the pain and neurological impairment he continues 
to suffer from in his back and extremities.

Accordingly, the Board remanded this claim in February 2004 
for further development, including to afford the veteran 
additional examination to include review of the claims file.

In April and May 2004, the veteran underwent VA examinations 
for neurological disorders, muscles and spine, and diabetes 
mellitus.  And addendum to the examination for neurological 
disorders was made in June 2004.  All examiners noted that 
the veteran's claims file was reviewed in conjunction with 
examining the veteran.

In April 2004, a records review examination was conducted for 
neurological disorders in order to obtain an opinion as to 
the veteran's unemployability and the degree to which this 
unemployability could be attributed to the veteran's service 
connected neurological disability as opposed to the 
nonservice connected spine disability.  Following are the 
examiner's findings:

The patient has a long history of 
diabetes and diabetic neuropathy.  He has 
had significant problems with pain in the 
past.  There is significant large fiber 
sensory loss in both upper and lower 
extremities.  Small fiber loss appears 
more restricted to the lower extremities.  
He also has signs of autonomic neuropathy 
with orthostasis symptoms and diarrhea.  
Gait is unstable with a high risk for 
falls.  The picture is complicated by 
cervical spine and disc disease with 
decompression and fusion done in the late 
90's.

MRI of the neck done last year shows 
persis[ting] [spinal] stenosis with 
several tight areas and flattening of the 
cord but no signal changes within the 
cord itself.

It is impossible to separate the 
contributions of diabetic neuropathy and 
cervical spine disease from one another 
in the manifestation of posterior 
column/large sensory fiber symptoms.  
However, diabetes predisposes to 
compressive symptoms beca[use] of the 
associated microvascular disease.  As 
such, diabetes is likely to have 
significantly exacerbated the effect of 
his disc and spondylotic disease leading 
to cervical cord compromise and 
polyradiculopathy.

The patient was previously employed as a 
fireman.  His neurologic deficits and 
significant pain problems would make it 
extremely difficult[] to keep up with the 
demands of this profession.  However, 
they would not necessarily preclude the 
performance of a sedentary occupation 
that did not require fine motor skills.

As noted above, the examiner augmented his findings in June 
2004, at this time, with physical examination of the veteran.  

NCVs were unobtainable in the lower 
extremities.  Needle exam showed no acute 
denervation changes, but there are 
chronic changes in the quads and distal 
musculature.  This is consistent with 
severe diabetic polyneuropathy and both 
motor and sensory involvement in the 
lower extremities.  NCVs in the upper 
extremities showed absent sensory 
responses and slow motor condu[c]tion.  
Needle exam showed chronic denervation 
changes in distal musculature and acute 
denervation chan[g]es in the interossei.  
This is also consi[s]tent with diabetic 
polyneuropathy of moderate degree 
involving motor and sensory function of 
the upper extremities.

The May 2004 VA examination report for muscles and spine 
shows an impression of cervical and lumbar disc disease post 
laminectomies.  Referring comment on any neurological 
findings due to cervical or lumbar spine pathology to the 
report of examination for neurology, the examiner offered the 
following opinion concerning the veteran's unemployability 
with regard to musculoskeletal manifestations:  

As far as limitations or motion or pain 
as associated directly with lower back 
and cervical disease, the veteran has no 
complaints nor physical findings[] which 
would indicate that he would be 
unemployable due to these two non-
service-connected conditions.

The examination for endocrine disease, including diabetes 
mellitus, was conducted in June 2004, and reflects diagnoses 
of type 2 diabetes mellitus, insulin controlled, and early 
diabetic nephropathy as manifested by microalbumin in the 
urine but with normal renal function.  The examiner offered 
the following opinion concerning the veteran's 
unemployability:

The patient does not have any 
restrictions nor regulations of his 
activities due to his diabetes itself ... 
His diabetes itself does not prevent 
employability.  

The Board notes that the medical evidence reflects that the 
veteran is now diagnosed with congestive heart failure.  
Opinions obtained in conjunction with the April, May and June 
VA examinations reflect consideration of whether or not the 
disability is etiologically related to the veteran's service-
connected diabetes mellitus.  As with the polyneuropathy that 
was ultimately found to be the result of his diabetes, the 
findings of cardiomyopathy were, in June 2004, noted to be 
out of proportion to the expected manifestations, here the 
level of arteriosclerotic cardiovascular disease found upon 
catheterization.

As the evidence of record is sufficient to find that the 
veteran is unemployable, and that this unemployability is the 
result of his service connected disability, the Board finds 
it is not necessary to discuss further the diagnosed 
congestive heart failure in this regard.

After review of the evidence, the Board finds that the weight 
of the medical evidence shows that the veteran is not 
employable.  The Board finds this to be so, despite the 
absence of a clear opinion as to his unemployability, taking 
into account the full panoply of his symptomatologies.  The 
Board notes that the most current, 2004, battery of VA 
examinations find that the veteran is not precluded from 
sedentary employment.  This echoes the opinion of Dr. Collipp 
in July 1998.  Notwithstanding, an opinion by Dr. Rose, dated 
in October 1998, reflects that the veteran's prognosis-both 
overall, and in recovery of motor weakness or lessening 
pain-was then considered to be poor.  At this time he was 
found to manifest severe, painful neuropathy and was 
diagnosed with severe axonal polyneuropathy with severe 
neuropathic pain.  Accordingly, the veteran was found to be 
eligible for disability retirement from his job as a fireman 
in December 1998, as a result of both his back and 
neurological disabilities combined.  Current VA examinations, 
however, reflect that while the veteran had cervical and 
lumbar spine problems severe enough to require surgery, the 
residual disability from the musculoskeletal-as opposed to 
neurological-manifestations do not render him unemployable.  

In finding that the medical evidence reflects a disability 
picture that is productive of unemployability, the Board has 
considered the following.

First, the veteran worked for 21-1/2 years as a fireman.  The 
record shows that the veteran's training has been in the 
medical field, that he graduated from high school but not, 
apparently, from college.  He received training as a medical 
corpsman in the military and his MOS was that of a medic.  He 
served in combat and was awarded the Combat Medical Badge.  
He received no other specialized training.

Second, in aggregate, the evidence reflects that the veteran 
can perform sedentary work that does not require fine motor 
skills.  It is clear that the medical evidence finds he is 
precluded from performing work that requires strength or 
endurance.  Dr. O'Neill's reports show this, and on this 
basis and that of Dr. Rose's findings and opinion the veteran 
was found to meet the requirements for disability retirement 
as a fireman.  But the Board asks what employment not 
involving manual labor would not require fine motor skills?  
Given the veteran's employment history, military occupation, 
and education, the Board is at a loss as to what the veteran 
would actually be expected to do, given the symptomatology 
described in the medical record.  

Finally, the Board notes that the veteran was found in 
December 1998 to meet the criteria for physical disability 
retirement as a fireman, and was accordingly terminated 
effective in September 1998.  He has not been employed since.  
Hence, his disability is static within the meaning of the 
regulations.  See 38 C.F.R. §§ 3.102, 4.18; see also 
Hatlestad, supra, Van Hoose, supra, and Moore, supra; and 
VAOPGCPREC 75-91 (O.G.C. Prec. 75-91), supra.

Finding the veteran to be unemployable, the Board now turns 
to the source of that unemployability.

The fact pattern in the present case is complex.  The medical 
evidence shows that it took some time to arrive at a proper 
diagnosis in this case, during which the veteran suffered 
from symptomatology that involved both neurological and 
musculoskeletal manifestations.  While it is clear that 
current, 2004, VA examination findings show apparent minimal 
residual disability in the muscles and joints of the spine 
following surgical treatment for same, it is equally clear 
that during the period of time prior to June 1, 2004, it was 
difficult to delineate, and even properly diagnose, the 
totality of the veteran's complex disability picture.  
Moreover, the neurological symptoms that the veteran 
exhibited not only remained throughout, but became more and 
more apparent-as well as increasing in severity-over the 
course of treatment from 1997 through the present.

The veteran is not service connected for his back disability.  
He is, however, service connected for neurological 
manifestations that have been determined to be the result of 
his diabetes mellitus.  These symptoms, with his service 
connected diabetes mellitus, are of such severity that he has 
been in receipt of a combined 70 percent schedular evaluation 
from March 2001, and of a combined 100 percent schedular 
evaluation from June 2004.

Even assuming, without finding, that the veteran's 
unemployability prior to June 2004 is due to a combination of 
symptomatologies resulting from nonservice connected back 
disability and service connected neurological disability, the 
Board refers to the opinion proffered by the VA examiner for 
neurology in April 2004, which states, in pertinent part:

It is impossible to separate the 
contributions of diabetic neuropathy and 
cervical spine disease from one another 
in the manifestation of posterior 
column/large sensory fiber symptoms.  

The Board finds that if the medical personnel cannot 
distinguish between the neurological symptomatologies arising 
from the service-connected diabetic neuropathy and the 
nonservice connected cervical and lumbar spine disabilities, 
the Board also cannot distinguish it.  See Mittleider v. 
West, 11 Vet. App. 181 (1998).
Accordingly, the Board has evaluated all neurological 
symptomatology as one disability and finds that the veteran 
is unemployable due to his service-connected disabilities.  
See also 38 C.F.R. § 3.102.

In so finding, the Board also notes that the physician 
conducting the April 2004 VA examination for neurological 
disorders found an even more entrenched relationship between 
the nonservice connected back and service connected 
neurological disabilities, and for this reason, the Board has 
referred out the matter of service connection for cervical 
and lumbar spine disabilities, above, in the Introduction.

However, diabetes predisposes to 
compressive symptoms beca[use] of the 
associated microvascular disease.  As 
such, diabetes is likely to have 
significantly exacerbated the effect of 
his disc and spondylotic disease leading 
to cervical cord compromise and 
polyradiculopathy.

Accordingly, the Board finds that the veteran is unemployable 
as a result of his service connected disabilities.  The Board 
concludes that the veteran is therefore entitled to a total 
rating for compensation based on unemployability.


ORDER

Entitlement to TDIU is granted, subject to the laws and 
regulations governing the award of monetary benefits.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


